DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see the RCE, filed 2/16/22, with respect to the rejection(s) of claim(s) 1-3, 7-11, 13, and 15-16 under 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Izumi, US 2018/0063410.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410.

an area sensor (see figure 2) on which photoelectric conversion elements are arranged two-dimensionally, and that includes a plurality of regions (AF sensor region and AE sensor region and para 19-20); and 
at least one processor or circuit (see figure 1, element 1) configured to function as a plurality of units comprising: 
(1) a reading unit configured to read, from the area sensor, signals photoelectrically converted by the photoelectric conversion elements (see figure 1, elements 4 and 5; para 19-20); 
(2) a focus detection unit configured to perform focus detection using the signals read by the reading unit (see figure 1, element 4 and para 20); and 
(3) a control unit configured to perform control as to from which region of the plurality of regions the reading unit preferentially reads the signals of the photoelectric conversion elements, wherein the control unit controls the reading unit to preferentially read out either signals of photoelectric conversion elements in the first region or signals of photoelectric conversion elements in the second region (see figure 1, element 7 and figures 5 and 6; para 40 and 55-56).
The Masuyama reference does not specifically disclose (a) determine a priority for reading out signals of each region of the plurality of regions and (b) control the reading unit to change an order of reading out signals of the plurality of regions based on the priority.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, to have the control unit configured to (a) determine a priority for reading out signals of each region of the plurality of regions and (b) control the reading unit to change an order of reading out signals of the plurality of regions based on the priority, in order to improve continuous shooting speed.
The Masuyama and Okubo references do not specifically disclose wherein the plurality of regions includes a first region in which a division direction of pupil areas of a lens and a reading-target column direction match each other and a second region in which a division direction of pupil areas of the lens and a reading-target column direction do not match each other. 
Izumi, US 2018/0063410, discloses an image capturing apparatus with a first and second image sensor (see figure 1, elements 21-22) wherein the plurality of regions includes a first region (see figure 3, element 21) in which a division direction of pupil areas of a lens and a reading-target column direction match each other (see figure 3, elements 210a and 210b) and a second region (see figure 3, element 22) in which a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the image sensor of Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, wherein the plurality of regions includes a first region in which a division direction of pupil areas of a lens and a reading-target column direction match each other and a second region in which a division direction of pupil areas of the lens and a reading-target column direction do not match each other, in order to improve focus detection and image quality.
In regard to claim 2, Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, discloses image capturing apparatus according to claim 1.  The Masuyama and Okubo references do not specifically disclose the first region is a region in which a first photoelectric conversion element that receives light from a first pupil area of pupil areas of a lens, and a second photoelectric conversion element that receives light from a second pupil area, which is different from the first pupil area, are aligned in a first direction; and the second region in which a third photoelectric conversion element that receives light from a third pupil area of the pupil areas of the lens, and a fourth photoelectric conversion element that receives light from a fourth pupil area, which is different from the third pupil area, are aligned in a second direction, which is different from the first direction, the area sensor is an area sensor capable of reading signals for each of reading-target columns aligned in the first direction, and the control unit performs 
Izumi, US 2018/0063410, discloses an imaging apparatus with a first sensor (see figure 2, element 21) with pixels that include first and second conversion units (see figure 3, elements 210a and 210b) and a second stacked sensor (see figure 2, element 22) with pixels that include a third and fourth photoelectric conversion units (see figure 3, elements 220a and 220b) wherein the plurality of regions include: a first region (see figure 2, element 21) in which a first photoelectric conversion element (see figure 3, element 210a) that receives light from a first pupil area of pupil areas of a lens, and a second photoelectric conversion element (see figure 3, element 210b) that receives light from a second pupil area, which is different from the first pupil area, are aligned in a first direction; and a second region (see figure 3, element 22) in which a third photoelectric conversion element (see figure 3, element 220a) that receives light from a third pupil area of the pupil areas of the lens, and a fourth photoelectric conversion element (see figure 3, element 210a) that receives light from a fourth pupil area, which is different from the third pupil area, are aligned in a second direction, which is different from the first direction, the area sensor is an area sensor capable of reading signals for each of reading-target columns aligned in the first direction, and the control unit performs control as to from which one of the first region and the second region the signals of the photoelectric conversion elements are preferentially read (see para 48-50 and 56-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the image sensor of Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 
In regard to claim 3, Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, discloses the image capturing apparatus according to claim 2.  The Izumi reference discloses wherein the control unit performs control such that in first focus detection processing, the reading unit preferentially reads the signals of the photoelectric conversion elements in the first region in which a division direction of the pupil areas of the lens and a direction of the reading-target columns match each other (see figure 8, steps S7-S11).
In regard to claim 7, Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, discloses the image capturing apparatus 
In regard to claim 8, Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, discloses the image capturing apparatus according to claim 7.  The Izumi reference discloses wherein the image sensor can change a reading direction so that signals are read for each of reading-target columns aligned in the second direction (see figure 5 and 6 and para 67-75: pixels 210 are readout in one direction and pixels 220 are read out in another direction).
In regard to claim 9, Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, discloses the image capturing apparatus according to claim 1.  The Masuyama reference discloses wherein the control unit controls, in first focus detection processing, the reading unit to preferentially read the signals of the photoelectric conversion elements in a region that has a large amount of arriving light, out of the plurality of regions of the area sensor (see para 43-45: the regions with larger amounts of light are selected by giving higher weighting).
In regard to claim 10, Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, discloses the image capturing apparatus according to claim 1.  The Masuyama reference discloses wherein the control unit controls, when a subject field is dark, the reading unit to preferentially read the signals of the photoelectric conversion elements in a region that has a large amount of arriving light, out of the plurality of regions of the area sensor (see para 38-45).

In regard to claim 13, Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, discloses the image capturing apparatus according to claim 1.  The Masuyama reference discloses wherein the control unit changes an exposure amount for each of the plurality of regions of the area sensor to obtain a subject image (see para 31-36).
In regard to claim 15, since Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, discloses the image capturing apparatus and its operation as described above in regard to claim 1, the method claim 15 is also disclosed (see claim 1 above).
In regard to claim 16, since Masuyama, US 2012/0237195, in view of Okubo, US 2016/0094778, and Izumi, US 2018/0063410, discloses the image capturing apparatus and its operation as described above in regard to claim 1, the recording medium of claim 16 is also disclosed (see claim 1 above).
Allowable Subject Matter
Claims 4-6, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697